82 F.3d 410
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Maurice James LIVELY;  Robert Leon Buckner;  Vicki LorraineWhite, Appellants,andSteven M. Johnson;  Randolph E. Hively;  Robert E. McDonald;Laundis Johnson;  Winston Lloyd;  Ronald Saunders;  RobertBoone;  James M. Minniefield-El;  John Francis Briscoe;Andre D. Green, Plaintiffs,v.Bishop L. ROBINSON, Secretary of Public Safety andCorrectional Services;  Richard Lanham;  William L. Smith;Earl Beshears;  Lloyd Waters;  Thomas Corcoran;  GeorgeKalorumakis;  Joseph Sacchet;  Ronald Moats;  Sewall Smith;Kathleen S. Green;  J. Peterson;  Lieutenant Pickett,Defendants-Appellees.
No. 95-7954.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 12, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Edward S. Northrop, Senior District Judge.  (CA-94-2871-N)
Maurice James Lively, Robert Leon Buckner, Vicki Lorraine White, Appellants Pro Se.  John Joseph Curran, Jr., Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Maryland, for Appellees.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order denying their motion for joinder filed under Fed.R.Civ.P. 20, which we construed as a motion to intervene under Fed.R.Civ.P. 24.   We have reviewed the record and the district court's opinion and find no abuse of discretion.   Accordingly, we affirm on the reasoning of the district court.   Lively v. Robinson, No. CA-94-2871-N (D.Md. Nov. 15, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.